

PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (as amended, restated, or supplemented from time to time,
this “Agreement”) is executed as of November 30, 2010 (the “Closing Date”), by
Oak Tree Educational Partners, Inc., a Delaware corporation formerly known as
Florham Consulting Corp. (the “Company”), each of the other “Pledgors” listed on
the signature pages hereto or joining this Agreement in the capacity of
“Pledgor” following the Closing Date (together with the Company, each a
“Pledgor” and collectively, “Pledgors”), and Deerpath Funding, LP, a Delaware
limited partnership (“Deerpath”), as Agent (in such capacity, together with any
successor Agent under the Loan Agreement, “Agent”) for the ratable benefit of
Lenders (defined below).
 
RECITALS
 
A.         Pledgors are party to that certain Loan Agreement dated as of the
date hereof (as amended, restated or supplemented from time to time, the “Loan
Agreement”), by and among Pledgors and each of the other Subsidiaries of the
Company, current and future, as borrowers (each a “Borrower” and collectively,
the “Borrowers”), the lenders party thereto (collectively, “Lenders”), and
Agent, together with certain other Loan Documents, pursuant to which Lenders
have agreed, subject to the terms and conditions therein, to make a
senior-secured term loan to Borrowers in a single advance on the Closing Date in
an amount equal to $3,000,000.
 
B.          Pledgors are the sole owners, directly or indirectly, of 100% of the
issued and outstanding equity interests of the Pledged Issuers (defined below),
as indicated on Schedule 1.
 
C.          Pledgors have agreed to grant to Agent (for the ratable benefit of
the Lenders) a security interest in, and pledge and assign to Agent (for the
ratable benefit of Lenders), the Collateral described herein, to secure the
payment and performance of the Obligation when due.
 
D.          It is expressly understood among Pledgors, Agent and Lenders that
the execution and delivery of this Agreement is a condition precedent to
Lenders’ obligations to extend credit under the Loan Agreement.
 
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties agree as follows:
 
1.           Certain Definitions.  CAPITALIZED TERMS USED BUT NOT DEFINED IN
THIS AGREEMENT HAVE THE MEANINGS GIVEN THEM IN THE LOAN AGREEMENT OR IN THE
UCC.  If the definition given a term in the Loan Agreement conflicts with the
definition given that term in the UCC, the Loan Agreement definition shall
control to the extent allowed by Law.  Terms used in this Agreement which are
not capitalized but which are defined in the UCC shall have the meanings given
them in the UCC.  If the definition given a term in Chapter 9 of the UCC
conflicts with the definition given that term in any other chapter of the UCC,
the Chapter 9 definition shall control.  As used in this Agreement:
 
“Agent” is defined in the introductory paragraph hereto.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agreement” means this Pledge Agreement together with all schedules, exhibits,
and annexes attached to this Pledge Agreement, and all amendments, restatements,
and supplements to this Pledge Agreement, the schedules, exhibits, and annexes.
 
“Borrower” and “Borrowers” are defined in the Recitals.
 
“Closing Date” is defined in the introductory paragraph hereto.
 
“Collateral” is defined in Section 3.
 
“Company” is defined in the introductory paragraph hereto.
 
“Deerpath” is defined in the introductory paragraph hereto.
 
“Default” means a “Default” under, and as defined in, the Loan Agreement.
 
“Equity Power” means a stock power or equity power, as applicable, substantially
in the form of Annex A to this Agreement, executed and delivered by a Pledgor to
Agent (for the ratable benefit of Lenders) pursuant to the terms of this
Agreement.
 
“Equity Securities” is defined in the Loan Agreement.
 
“Fraudulent Conveyance” is defined in Section 5 of this Agreement.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and includes a
private mediation or arbitration board or panel.
 
“Lender” and “Lenders” are defined in the Recitals, and also include any other
Person that becomes a “Lender” under, and as defined in, the Loan Agreement.
 
“Loan Agreement” is defined in the Recitals.
 
“Obligation” means the “Obligation” under, and as defined in, the Loan
Agreement.
 
“Pledged Interests” is defined Section 3.
 
“Pledgor” and “Pledgors” are defined in the introductory paragraph hereto and
include, without limitation, each Pledgor as a debtor-in-possession, and any
receiver, trustee, liquidator, conservator, custodian, or similar party
hereafter appointed for any Pledgor or all or substantially all of any Pledgor’s
assets pursuant to any liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar Law from
time to time in effect affecting the rights of creditors generally.
 
“Securities Act” means the “Securities Act” under, and as defined in, the Loan
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Security Interest” means the security interests granted and the transfers,
pledges and collateral assignments made under Section 3 of this Agreement.
 
“Term Loan” is defined in the Loan Agreement.
 
“UCC” means (a) generally, and with respect to the definitions above, the
Uniform Commercial Code, as adopted in New York, as amended from time to time,
and (b) with respect to rights in states other than New York, the Uniform
Commercial Code as enacted in the applicable state, as amended from time to
time.
 
2.           Loan Agreement.  This Agreement is being executed and delivered
pursuant to the terms and conditions of the Loan Agreement and related Loan
Documents.  Each Security Interest is a “Lien” referred to in the Loan
Agreement.
 
3.           Security Interest.  In order to secure the full and complete
payment and performance of the Obligation when due, each Pledgor hereby grants
to Agent, for the ratable benefit of Lenders, a continuing security interest in,
and pledges and collaterally assigns to Agent, for the ratable benefit of
Lenders, all of its rights, title and interest in and to the following
(collectively, the “Collateral”):
 
(a)           the Equity Securities described in attached Schedule 1 (the
“Pledged Interests”), whether or not evidenced or represented by any stock
certificate, unit certificate, certificated security or other instrument, issued
by the “Issuer(s)” set forth on Schedule 1 (each a “Pledged Issuer” and,
collectively, the “Pledged Issuers”), the certificates representing the Pledged
Interests, all options and other rights, contractual or otherwise, in respect
thereof and all dividends, distributions, cash, instruments, investment property
and other property (including, but not limited to, any stock or other equity
dividends and any distributions in connection with a stock or other equity
split) from time to time received, receivable or otherwise distributed in
respect of, or in exchange for, any or all of the Pledged Interests;
 
(b)           any other Equity Securities of any Borrower or any other Person at
any time and from time to time acquired by such Pledgor, the certificates
representing such Equity Securities, all options and other rights, contractual
or otherwise, in respect thereof and all dividends, distributions, cash,
instruments, investment property and other property (including, but not limited
to, any stock or other equity dividends and any distributions in connection with
a stock or other equity split) from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;

(c)           all investment property, financial assets, securities, capital
stock, other equity interests, stock options and commodity contracts of such
Pledgor, all notes, debentures, bonds, promissory notes or other evidences of
indebtedness of such Pledgor, and all other assets now or hereafter received or
receivable with respect to the foregoing;
 
(d)           all security entitlements of such Pledgor in any and all of the
foregoing; and
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           all proceeds (including proceeds of proceeds) of any and all of
the foregoing;
 
in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).
 
Notwithstanding the foregoing, if any such Person described above is organized
or formed under the laws of a jurisdiction other than the District of Columbia
or any State or territory of the United States of America, then the applicable
Pledgor shall pledge not more than 66% of its equity interests in such Person.
 
4.           No Assumption or Modification.  The Security Interest is given to
secure the prompt, unconditional and complete payment and performance of the
Obligation when due, and is given as security only.  Neither Agent nor any
Lender hereby assumes or shall be liable for any Pledgor’s liabilities, duties,
or obligations under or in connection with the Collateral.  Neither Agent’s
acceptance of this Agreement nor its taking any action in carrying out this
Agreement shall constitute Agent’s or any Lender’s approval of the Collateral or
Agent’s or any Lender’s assumption of any obligation under or in connection with
the Collateral.  This Agreement does not affect or modify any Pledgor’s
obligations with respect to the Collateral.
 
5.           Fraudulent Conveyance.  Notwithstanding anything contained in this
Agreement to the contrary, each Pledgor agrees that if, but for the application
of this Section 5, the Obligation or any Security Interest would constitute a
preferential transfer under 11 U.S.C. § 547, a fraudulent conveyance under 11
U.S.C. § 548 (or any successor section) or a fraudulent conveyance or transfer
under any state’s fraudulent conveyance or fraudulent transfer Law or similar
Law in effect from time to time (each a “Fraudulent Conveyance”), then the
Obligation and each affected Security Interest will be enforceable against such
Pledgor to the maximum extent possible without causing the Obligation or any
Security Interest to be a Fraudulent Conveyance, and shall be deemed to have
been automatically amended to carry out the intent of this Section 5.
 
6.           Representations and Warranties.  Pledgors hereby represent and
warrant to Agent, jointly and severally, for the ratable benefit of Lenders, as
follows:

(a)           The execution, delivery and performance by each Pledgor of this
Agreement and each Pledgor’s performance of its obligations under this Agreement
(i) are within its corporate, company or partnership power, (ii) have been duly
authorized by the board of directors, board of managers, general partner,
managing member or other applicable governing body of such Pledgor, and no other
corporate or company action on the part of any Pledgor is necessary to authorize
this Agreement, (iii) do not require action by, or filing with, any Governmental
Authority or any action by any other Person (other than any action taken or
filing made on or before the Closing Date), (iv) do not violate any provision of
any Pledgor’s organizational documents, (v) do not violate any material
provision of Law or any order of any Governmental Authority, in each case
applicable to any Pledgor, (vi) do not materially violate, or constitute a
material breach of, any material agreements to which it is a party (and no
default exists on the part of such Pledgor under any agreement to which it is a
party), and (vii) will not result in the creation or imposition of any Lien on
any asset of any Pledgor other than Liens in favor of Agent and Permitted Liens.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           This Agreement has been duly executed and delivered by each
Pledgor and constitutes the legal, valid, and binding obligation of such
Pledgor, enforceable against such Pledgor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, and similar laws affecting creditors’ rights generally
and by general principles of equity (whether considered in a proceeding in
equity or at law), and except to the extent the indemnification provisions
contained herein may be limited by applicable federal or state securities laws.
 
(c)           Each Pledgor has received and will receive the benefits of the
Term Loan, and such benefits constitute good and valuable consideration for the
Security Interest.
 
(d)           The Pledged Interests are duly authorized, validly issued, fully
paid and non-assessable, and transfer thereof is not subject to any restrictions
other than restrictions imposed by applicable securities and corporate laws.
 
(e)           Each Pledgor owns the Collateral contained in attached Schedule 1
(as indicated with respect to such Pledgor on attached Schedule 1) free and
clear of all Liens except for the Liens created hereunder.
 
(f)           The information contained in attached Schedule 1 is true and
accurate and sufficiently describes all of the Collateral.
 
(g)           Each Pledgor has reviewed this Agreement and the other Loan
Documents and has had the opportunity to review its rights and responsibilities
thereunder with counsel.  Each Pledgor understands these rights and
responsibilities and shall comply fully therewith.
 
(h)           Each Pledgor represents and warrants that Agent has a perfected
first priority security interest in all uncertificated Pledged Interests pledged
by it hereunder.
 
7.           Covenants.  Pledgors shall:
 
(a)           Promptly notify Agent of any material change in any fact or
circumstances represented or warranted by any Pledgor with respect to any of the
Collateral.
 
(b)           Promptly notify Agent of any Equity Securities of any Person that
are acquired by any Pledgor subsequent to the execution of this Agreement.
 
(c)           Promptly notify Agent of any claim, action or proceeding
materially affecting the security interest granted and the pledge and assignment
made under Section 3 or title to any of the Collateral and, at the request of
Agent, appear in and defend, at Pledgors’ expense, any such action or
proceeding.
 
5

--------------------------------------------------------------------------------


 
(d)          Not sell, assign or otherwise dispose of any Collateral, except as
permitted in the Loan Agreement.
 
(e)          Not create, incur or suffer to exist any other Lien upon any of the
Collateral.
 
(f)           At Pledgors’ expense and Agent’s reasonable request, file or cause
to be filed such applications and take such other actions to obtain the consent
or approval of any Governmental Authority to Agent’s rights hereunder,
including, without limitation, the right to sell all the Collateral upon a
Default without additional consent or approval from such Governmental Authority
(and, because each Pledgor agrees that Agent’s remedies at law for failure of
Pledgors to comply with this provision would be inadequate and that such failure
would not be adequately compensable in damages, each Pledgor agrees that its
covenants in this provision may be specifically enforced).
 
(g)           From time to time promptly execute and deliver to Agent all such
other Equity Powers, assignments, certificates, supplemental documents, and
financing statements (if appropriate) and amendments thereto, and do all other
acts or things as Agent may reasonably request in order to more fully create,
evidence, perfect, continue and preserve the priority of the Security Interest.
 
(h)           Each Pledgor hereby agrees that if any of the Pledged Interests
are at any time not evidenced by certificates of ownership, then Pledgors shall
cause the issuer of such Pledged Interests to record such pledge on the
equityholder register or the books of the issuer and, upon Agent’s request,
shall cause the issuer to execute and deliver to Agent an acknowledgment of the
pledge of such Pledged Interests in a form reasonably satisfactory to Agent.
 
8.           Default; Remedies.  Should a Default occur and be continuing, Agent
may, at its election, exercise any and all rights available to a secured party
under the UCC, in addition to any and all other rights afforded by the Loan
Documents, at law, in equity, or otherwise, including, without limitation,
exercising any or all Equity Powers delivered to Agent with respect to the
Pledged Interests or applying by appropriate judicial proceedings for
appointment of a receiver for all or part of the Collateral (and each Pledgor
hereby consents to any such appointment).
 
9.           Notice.  Reasonable notification of the time and place of any
public sale of the Collateral, or reasonable notification of the time after
which any private sale or other intended disposition of the Collateral is to be
made, shall be sent to Pledgors and to any other person entitled to notice under
the UCC; provided, that if any of the Collateral threatens to decline speedily
in value or is of the type customarily sold on a recognized market, Agent may
sell or otherwise dispose of the Collateral without notification, advertisement,
or other notice of any kind.  It is agreed that notice sent or given not less
than ten (10) calendar days prior to the taking of the action to which the
notice relates is reasonable for the purposes of this Section 9.
 
 
6

--------------------------------------------------------------------------------

 
 
10.         Sales of Securities.  Each Pledgor recognizes that the Agent may
deem it impracticable to effect a public sale of all or any part of the Pledged
Interests or any other securities constituting Collateral.  Agent is authorized,
but not obligated, to limit prospective purchasers to the extent deemed
necessary or desirable by Agent to render such sale exempt from the registration
requirements of the Securities Act, and any applicable state securities laws,
and no sale so made in good faith by Agent shall be deemed not to be
“commercially reasonable” because so made.  Agent may make one or more private
sales of any such securities to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof.  Each Pledgor acknowledges that any such private sale may be at prices
and on terms less favorable to the seller than the prices and other terms which
might have been obtained at a public sale and, notwithstanding the foregoing,
agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Agent shall have no obligation to
delay the sale of any such securities for the period of time necessary to permit
the issuer of such securities to register such securities for public sale under
the Securities Act.  Each Pledgor further acknowledges and agrees that any offer
to sell such securities which has been (i) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such an offer may
be so advertised without prior registration under the Securities Act) or (ii)
made privately in the manner described above to not less than fifteen (15)
bona fide offerees shall be deemed to involve a “public disposition” for the
purposes of Section 9-610(c) of the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act, and that the Agent
and/or any Lender or Lenders may, in such event, bid for the purchase of such
securities.
 
11.         Application of Proceeds.  Agent shall apply the proceeds of any sale
or other disposition of the Collateral in the following order:  first, to the
payment of all its expenses incurred in retaking, holding and preparing any of
the Collateral for sale(s) or other disposition, in arranging for such sale(s)
or other disposition, and in actually selling or disposing of the same (all of
which are part of the Obligation); second, toward repayment of amounts expended
by Agent or any other Lender under this Agreement; and third, toward payment of
the balance of the Obligation in accordance with the Loan Agreement.  Any
surplus remaining shall be delivered to Pledgors or as a court of competent
jurisdiction may direct.  If the proceeds are insufficient to pay the Obligation
in full, Pledgors shall remain liable for any deficiency.
 
12.         Other Rights of Agent.
 
(a)           Performance.  In the event any Pledgor shall fail to perform any
of its obligations hereunder with respect to the Collateral, then Agent may, at
its option, but without being required to do so, take such action which such
Pledgor is required, but has failed or refused, to take.  Any sum which may be
expended or paid by Agent under this Section 12(a) (including, without
limitation, court costs and attorneys’ fees) shall bear interest from the dates
of expenditure or payment at the Maximum Rate (as defined in the Loan Agreement)
until paid and, together with such interest, shall be payable by Pledgors upon
demand and shall be part of the Obligation.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Collection.  Upon notice from Agent, each Person obligated with
respect to any of the Collateral, whether as an issuer, account debtor or
otherwise (an “Obligor”) is hereby authorized and directed by each Pledgor to
make payments on any of the Collateral (including, without limitation, dividends
and other distributions) directly to Agent, regardless of whether such Pledgor
was previously making collections thereon.  Subject to Section 12(e) hereof,
until such notice is given, each Pledgor is authorized to retain and expend all
payments made on Collateral.  Agent shall have the right in its own name or in
the name of a Pledgor to compromise or extend time of payment with respect to
all or any portion of the Collateral for such amounts and upon such terms as
Agent may determine; to demand, collect, receive, receipt for, sue for, compound
and give acquittances for any and all amounts due or to become due with respect
to Collateral; to take control of cash and other proceeds of any Collateral; to
endorse the name of any Pledgor on any notes, acceptances, checks, drafts, money
orders or other evidences of payment on Collateral that may come into the
possession of Agent; to send requests for verification of obligations to any
Obligor; and to do all other acts and things necessary to carry out the intent
of this Agreement.  If any Obligor fails or refuses to make payment on any
Collateral when due, Agent is authorized, in its sole reasonable discretion,
either in its own name or in the name of a Pledgor, to take such action as Agent
shall deem appropriate for the collection of any such amounts.  The foregoing
rights granted to Agent under this Section 12(b) may only be exercised while a
Default has occurred and is continuing.  Regardless of any other provision
hereof, neither Agent nor any Lender shall ever be liable for its failure to
collect, or for its failure to exercise diligence in the collection of, any
amounts owed with respect to Collateral, nor shall Agent be under any duty
whatsoever to anyone except Pledgors to account for funds that Agent shall
actually receive hereunder.  Without limiting the generality of the foregoing,
Agent shall have no responsibility for ascertaining any maturities, calls,
conversions, exchanges, offers, tenders or similar matters relating to any
Collateral, or for informing Pledgors with respect to any of such matters
(irrespective of whether Agent actually has, or may be deemed to have, knowledge
thereof).  The receipt of Agent to any Obligor shall be a full and complete
release, discharge and acquittance to such Obligor, to the extent of any amount
so paid to Agent.
 
(c)           Record Ownership of Securities.  When a Default has occurred and
is continuing, Agent at any time may have the Collateral registered in its name,
or in the name of its nominee or nominees, as pledgee.  Each Pledgor shall
execute and deliver to Agent all such proxies, powers of attorney, dividend
coupons or orders and other documents as Agent may reasonably request for the
purpose of enabling Agent to exercise the voting rights and powers which it is
entitled to exercise hereunder and to receive the dividends and other payments
which it is authorized to receive and retain hereunder.  Nothing in this
Agreement shall prohibit the issuance of cash dividends by any Borrower if such
distribution is permitted under the Loan Agreement.
 
(d)           Voting of Securities.  So long as no Default has occurred and is
then continuing, Pledgors shall be entitled to exercise all voting rights
pertaining to the Collateral.  After the occurrence and during the continuance
of a Default, the right to vote the Collateral shall be vested exclusively in
Agent.  To this end, each Pledgor irrevocably appoints Agent the proxy and
attorney-in-fact of such Pledgor, with full power of substitution, to vote and
to act with respect to the Collateral, subject to the understanding that such
proxy may not be exercised unless a Default has occurred and is continuing.  The
proxy herein granted is coupled with an interest, is irrevocable, and shall
continue until the Obligation has been paid and performed in full.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Certain Proceeds.  Any and all stock dividends or distributions in
property made on or in respect of the Collateral, and any proceeds of the
Collateral, whether such dividends, distributions, or proceeds result from a
subdivision, combination or reclassification of the outstanding capital stock of
any Person or as a result of any merger, consolidation, acquisition or other
exchange of assets to which any Pledgor may be a party, or otherwise, shall be
part of the Collateral hereunder, shall, if received by a Pledgor or Pledgors,
be held in trust for the benefit of Agent, and shall, except to the extent
consisting of cash proceeds, forthwith be delivered to Agent (accompanied by
proper instruments of assignment and/or stock and/or bond powers executed by the
Pledgor in accordance with Agent’s instructions) to be held subject to the terms
hereof.  Prior to the occurrence and continuation of a Default, any cash
proceeds of Collateral which come into the possession of Agent may, at Pledgors’
option, be applied in whole or in part to the Obligation, or be released in
whole or in part to or on the written instructions of Pledgors for any general
or specific purpose not in violation of the Loan Agreement, or be retained in
whole or in part by Agent as additional Collateral.  Upon the occurrence and
during the continuance of a Default, any cash proceeds of Collateral shall be
applied to the Obligation.
 
(f)           Financing Statements.  Each Pledgor hereby irrevocably authorizes
Agent at any time, and from time to time, to file in any jurisdiction any
initial financing statements and amendments thereto that (i) (A) indicate the
Collateral as “the Collateral described in the Pledge Agreement,” (B) describe
the Collateral in terms similar to those used in Section 3, or (C) otherwise
describe the Collateral as being of an equal or lesser scope or with greater
detail, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed, and (ii) contain any other
information required by Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment.  Each Pledgor further
ratifies and affirms its authorization for any financing statements and/or
amendments thereto that Agent has filed in any jurisdiction prior to the date of
this Agreement.
 
13.         Arbitration.  The parties acknowledge and agree that this Agreement
is a Loan Document, and that the arbitration provisions of the Loan Agreement
shall apply to all disputes, claims and controversies arising out of this
Agreement.
 
14.         Miscellaneous.
 
(a)           Term.  Upon full and final payment of the Obligation and final
termination of Lenders’ commitment to lend under the Loan Agreement without
Agent having exercised its rights under this Agreement, this Agreement shall
terminate; provided, that no Obligor on any of the Collateral shall be obligated
to inquire as to the termination of this Agreement, but shall be fully protected
in making payment directly to Agent.
 
(b)           Notice.  Any notice or communication required or permitted under
this Agreement must be given as prescribed in the Loan Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Governing Law.  This Agreement is to be construed, and its
performance enforced, under New York law, without regard to conflict of law
principles.
 
(d)           Loan Agreement.  In the event of any conflict or inconsistency
between the terms hereof and the Loan Agreement, the terms of the Loan Agreement
shall control.
 
(e)           Multiple Counterparts and Facsimile Signatures.  This Agreement
may be executed in any number of counterparts with the same effect as if all
signatories had signed the same document.  All counterparts must be construed
together to constitute one and the same instrument.  This Agreement may be
transmitted and signed by electronic mail and facsimile, and (.pdf) and
facsimile copies of manually-signed originals shall have the same effect as
manually-signed originals and shall be binding on Pledgors and Agent.
 
(f)           Binding Effect; Survival.  This Agreement is binding upon, and
inures to the benefit of, the parties hereto and their respective successors and
permitted assigns.  Unless otherwise provided, all covenants, agreements,
indemnities, representations and warranties made in any of the Loan Documents
survive and continue in effect as long as the Obligation is outstanding or the
Lenders’ commitment to lend under the Loan Agreement is in effect.
 
(g)           Amendments.  This Agreement may be amended, modified, supplemented
or be the subject of a waiver only by a writing executed by Agent and Pledgors.

(h)           Entirety.  THIS AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT), INCLUDING BUT NOT LIMITED TO, THE
PROVISIONS RELATING TO GOVERNING LAW, JURY WAIVER, VENUE, SERVICE OF PROCESS,
AND ARBITRATION, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
AMONG THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Signatures appear on the following pages.]
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Pledge
Agreement as of the date first written above.
 

 
AGENT:
     
Deerpath Funding, LP
 
a Delaware limited partnership,
 
as Agent
     
By:
Deerpath Funding General Partner, Inc.,
   
its general partner
       
By:
/s/ James H. Kirby
 
Name:     James H. Kirby
 
Title:       President

 
[Signature Page 1 of 2 to Pledge Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
PLEDGORS:
     
Oak Tree Educational Partners, Inc.
 
a Delaware corporation
     
By:
/s/ Joseph J. Bianco
 
Name:     Joseph J. Bianco
 
Title:       Chief Executive Officer
       
Educational Investors, Inc.
 
a Delaware corporation
       
By:
/s/ Joseph J. Bianco
 
Name:     Joseph J. Bianco
 
Title:       Chief Executive Officer
       
Educational Training Institute, Inc.
 
a New York corporation
       
By:
 /s/ Joseph Monaco   
Name:     Joseph Monaco
 
Title:       President

 
[Signature Page 2 of 2 to Pledge Agreement]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
Pledged Interests

 
Pledgor
 
Issuer
 
Pledged Interests
Oak Tree Educational Partners, Inc.
 
Educational Investors, Inc.
 
1,000 shares (100% of capital stock)
Oak Tree Educational Partners, Inc.
 
Educational Training Institute, Inc.
 
100 shares (100% of capital stock)
Educational Investors, Inc.
 
Valley Anesthesia, Inc.
 
1,000 shares (100% of capital stock)
Educational Investors, Inc.
 
Training Direct, LLC
 
100% of the
membership interests
Educational Training Institute, Inc.
 
Culinary Tech Center LLC
 
100% of the
membership interests
Educational Training Institute, Inc.
  
Professional Culinary Institute LLC
  
100% of the
membership interests

 
[Schedule 1]

 
 

--------------------------------------------------------------------------------

 

ANNEX A
TO
PLEDGE AGREEMENT
 
FORM OF EQUITY POWER

 
(See attached.)
 
Annex A to Pledge Agreement

 
 

--------------------------------------------------------------------------------

 

EQUITY POWER

 
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
____________________________________, (________) ______________________ of
_____________________, a __________________ (the “Company”), registered in its
name on the books of the Company, and does hereby irrevocably constitute and
appoint ____________________________ as its attorney to transfer said shares on
the books of the Company with full power of substitution in the premises.
 
Dated: _______________,_____



       
a _______________________
       
By:
   
Name:
   
Title:
 



IN THE PRESENCE OF



   
[WITNESS]
 



Annex A to Pledge Agreement


 
 

--------------------------------------------------------------------------------

 